internal_revenue_service department of the treasury index nos number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-115268-98 date date re legend grantor a_trust spouse a foundation trust trust trust trust dear sir in a letter dated you requested several rulings concerning the estate gift and generation-skipping_transfer gst tax consequences of the proposed release of a testamentary_power_of_appointment this letter responds to your request the facts and representations submitted are summarized as grantor established the trust on a article iii follows of the trust directs the trustee to divide any property received by the trustee per stirpes into trusts for the benefit of grantor’s then living descendants on spouse’s death the trustee is to distribute each trust to or for the persons or organizations other than spouse spouse’s estate and the creditors of either in the proportions and subject_to the trusts powers and conditions as spouse appoints by will specifically referring to this power_of_appointment if spouse fails to exercise the power_of_appointment article iii of the trust directs the trustee to pay all the net_income to the descendant except that the trustee may withhold any net_income that the trustee considers not to be in the descendant’s best interests the trustee may pay to any one or more of the descendant’s descendants so much or all of any withheld net_income as the trustee considers necessary or desirable for the beneficiary’s comfortable support medical_care education welfare and best interests any undistributed_income is to be added to principal each year article iii of the trust also directs the trustee to pay to the descendant so much or all of the principal as the trustee considers necessary or desirable for the descendant’s generous support medical_care education welfare and enjoyment for travel for luxuries appropriate for the descendant’s accustomed standard of living for use in business to assist in the purchase of a home or for any other purpose the trustee considers to be in the best interests of the descendant the trustee may pay to any one or more of the descendant’s descendants so much of the principal as the trustee considers necessary or desirable for the beneficiary’s comfortable support medical_care education welfare and best interests on the death of a descendant article iii of the trust directs the trustee to distribute the trust estate to or for the persons or organizations other than the descendant his estate and creditors of either in such proportions and subject_to such trusts powers and conditions as the descendant appoints by will specifically referring to this power_of_appointment to the extent a descendant does not effectively exercise the descendant’s power_of_appointment on the descendant’s death the trustee is to divide the trust estate per stirpes into trusts for his then living descendants or if none for the then living descendants of his most immediate ancestor who is a descendant of grantor’s father a and of whom there is a descendant then living the trustee is to add any trust set_aside for a descendant for whom a_trust is then held under the trust instrument to that trust if any trust is not effectively disposed of by the exercise of a power_of_appointment article iii of the trust directs that on the death of the surviving beneficiary the trustee is to distribute the trust to spouse or if spouse is not then living to the foundation if at the time any payment is to be made to the foundation it is not then in existence the trustee is to make payment to charities described in sec_170 of the internal_revenue_code and in the proportions among those charities as the trustee determines at that time at the time of the initial contribution to the trust there were four descendants of grantor then living thus four trusts trust trust trust and trust were established under the trust these trusts were irrevocable on date and you represent that there have been no additions actual or constructive to the trusts since that date spouse proposes to execute a written release of the power_of_appointment granted to spouse under the trust you have requested the following rulings spouse’s irrevocable and complete release of the testamentary_power_of_appointment will not be a release of a general_power_of_appointment and will therefore not be a taxable transfer for federal estate and gift_tax purposes spouse’s irrevocable and complete release of the testamentary_power_of_appointment will not cause any part of the trust to be included in spouse’s gross_estate under sec_2041 the trust is exempt from the gst tax because it was created funded and irrevocable on date and no additions actual or constructive have been made to it since that date spouse’s irrevocable and complete release of the testamentary_power_of_appointment will not be treated as a constructive_addition to the trust and thus the release will not cause any part of the trust to be subject_to the gst tax rulings no and sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_20_2041-1 of the estate_tax regulations provides that a decedent’s gross_estate includes the value of property in respect of which the decedent possessed exercise or released certain powers of appointment sec_20_2041-1 defines the term general_power_of_appointment as any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_20_2041-3 provides that property subject_to a power_of_appointment created after date is includible in the gross_estate of the holder of the power under varying conditions depending on whether the power is i general in nature ii possessed at death or iii exercised or released sec_20_2041-3 provides that if the power is a general_power_of_appointment the value of an interest in property subject_to the power is includible in a decedent’s gross_estate under sec_2041 if either i the decedent has the power at the time of his death and the interest exists at the time of his death or ii the decedent exercised or released the power or the power lapsed under the circumstances and to the extent described in sec_20_2041-3 sec_20_2041-3 provides that if a power is not a general_power_of_appointment the value of property subject_to the power is includible in the holder’s gross_estate under sec_2042 only if it is exercised to create a further power under certain circumstances described in sec_20_2041-3 based on the information submitted and the representations made we conclude that spouse’s irrevocable and complete release of the testamentary_power_of_appointment will not be a release of a general_power_of_appointment and will therefore not be a taxable transfer for purposes of the federal estate and gift_tax and spouse’s irrevocable and complete release of the testamentary limited_power_of_appointment will not cause any part of the trust to be included in spouse’s gross_estate rulings no and sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if-- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised based on the information submitted and the representations made we conclude that the trust is exempt from the gst tax because it was created funded and irrevocable on date and no additions actual or constructive have been made to it since that date and spouse’s irrevocable and complete release of the testamentary_power_of_appointment will not be treated as a constructive_addition to the trust and thus the release will not cause any part of the trust to be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
